COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


EL PASO INDEPENDENT SCHOOL
DISTRICT,


                            Appellant,

v.

JANICE MARIE HALE-HOBBY,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00080-CV

Appeal from the

County Court at Law No. Five

of El Paso County, Texas

(TC#2007-1216)


MEMORANDUM OPINION
	Pending before the Court is the motion of El Paso Independent School District, Appellant,
to dismiss this appeal for the reason that the parties have settled all matters in controversy in the
underlying lawsuit.  Appellee has not objected to the motion and there is no indication that dismissal
would prevent Appellee from seeking relief to which she would otherwise be entitled.  See Tex. R.
App. P. 42.1(a)(1).  We therefore grant the motion and dismiss the appeal with prejudice.


						KENNETH R. CARR, Justice
August 14, 2008

Before Chew, C.J., McClure, and Carr, JJ.